Citation Nr: 1514572	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-08 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for left shoulder degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from October 2001 to November 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in Muskogee, Oklahoma.  The Pittsburgh RO now has jurisdiction over the appeal 

In a decision in January 2014 the Board denied, in pertinent part, the Veteran's claim for an initial compensable rating for left shoulder degenerative changes and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties in January 2015, vacated the Board's January 2014 decision, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  Court documents to include the January 2015 Joint Motion and March 2015 brief from the Veteran's representative are part of VBMS.  A September 2013 brief from the Veteran's representative is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDING OF FACT

During the current appeal period, the left shoulder disability is manifested by X-ray finding of degenerative joint disease and painful motion; however, there has been no evidence of ankylosis, limitation of motion, or functional impairment.  




CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for left shoulder degenerative changes have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.59 , 4.71a, Diagnostic Codes 5003, 5200-5203 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for left shoulder degenerative changes.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in a letter sent to the Veteran in October 2008, prior to the initial adjudication in February 2009.  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran was not provided with a VA examination or medical opinion in conjunction with this appeal despite repeated attempts by the RO to provide one.  The Veteran's representative argues in both a December 2011 statement in lieu of a VA Form 646 and a September 2013 informal hearing presentation that the Veteran should be provided another opportunity to report for a VA examination. 

The Board finds that VA has no further duty to schedule an examination because the Veteran has repeatedly failed to report for VA examinations without good cause.  Individuals for whom examinations have been authorized and scheduled in conjunction with VA compensation claims are required to report for such examinations.  38 C.F.R. § 3.326(a); see also Dusek v. Derwinski, 2 Vet. App. 519 (1992).  As described in the February 2009 rating decision on appeal, the Veteran was originally scheduled to undergo an examination in conjunction with the claim through contract providers in February 2009.  A report of contact from the day before the first scheduled examination states that the Veteran called the RO to inform them that he would be out of the country until December 2009.  The RO proceeded to issue the rating decision.  The Veteran filed two Notices of Disagreement in December 2009, when, presumably, he had returned to the United States.  The RO arranged for another examination in January 2010 having failed to notice that the Veteran indicated that he would be out of the country until April 2010.  When the Veteran failed to report, the RO issued the January 2010 Statement of the Case.  After the appeal was perfected on VA Form 9's in March 2010, the RO tried to provide a VA examination in May 2010.  The Veteran failed to report for the examination again. 

The Veteran did not provide good cause for his failure to report for the May 2010 examination.  A May 2010 memorandum from the Veteran's representative states that the Veteran was overseas at the time and would return to the United States in September 2010.  In December 2010, the Veteran submitted a copy of a December 2009 contract in which he agreed to work in Iraq for a private company.  In July 2011, the Veteran's representative submitted a portion of an email exchange in which the Veteran reported that he was in Iraq and his APO address there.  The Veteran reported that he had been told the local U.S. military hospital would be gone in a couple of months, however no follow-up response was received.  The Board notes that a March 2012 letter from the Board to the Veteran at his APO address in Iraq was returned as undeliverable.  In a report of general information dated on March 22, 2012, it was noted that the Veteran would be out of the country beginning in June 2012 and that he asked to be scheduled for an examinations prior to June 2012.  He specifically requested that he be given more than a 30 day notice to attend the examination.  

The Veteran had the opportunity in his December 2009 Notices of Disagreement to inform VA that he was about to leave the United States and did so, but failed to follow-up as needed.  When examinations were scheduled in May 2010, VA was not informed that the Veteran was unavailable until after the Veteran missed the examinations.  During the spring of 2012 the Veteran was on a tight schedule.  He was aware that he needed to report for a VA examination, however his availability was significantly limited.  After March 2012 the Veteran did not follow up or provide VA with further information regarding his whereabouts.  

Given the content of the December 2009 employment contract provided to VA in December 2010, the Veteran was well aware that he would not be in the United States to participate in the development of his appeal.  His current whereabouts remains undetermined.  Indeed, the only contact information that VA has is the PO Box that the Veteran provided in 2009.  

A claimant is obligated to keep VA apprised of his location for a variety of reasons, not least of which are to conserve agency resources and to enable timely development of claims.  In light of the Veteran's repeated failure to report for scheduled examinations and failure to keep VA apprised of his location, the Board finds that no further action is necessary to meet the requirements of the duty to assist.  See 38 C.F.R. § 3.655; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim).

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  
Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the evidence shows that the Veteran has been employed.  See, e.g., December 2009 employment contract.  The Veteran has not contended that during the appeal period he has been unemployed due to his service-connected left shoulder disability.  Thus the issue of TDIU is not before the Board.  

Analysis

In the January 2015 Joint Motion, the parties agreed that a remand was warranted because the evidence of record raises the issue of painful motion and because the Board in its January 2014 decision failed to make any findings regarding painful motion in the context of 38 C.F.R. § 4.59.  They noted that 38 C.F.R. § 4.59 contemplates "at least the minimum compensable rating" for painful motion "with joint or periarticular pathology."  38 C.F.R. § 4.59.  The parties also stated that VA's General Counsel has explained that "a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59."
See VAOGCPREC 9-98 (Aug. 14, 1998).  The Board will address the concerns of the Court in the analysis that follows.  

The Veteran's left shoulder degenerative changes have been evaluated under Diagnostic Code 5003, for degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under Diagnostic Code 5201, a minimum 20 percent rating is assigned for limitation of motion of either arm where motion is possible to the shoulder level, or where minor arm motion is possible to mid-way between the side and shoulder level.  Higher evaluations are available for greater degrees of limitation of motion.  38 C.F.R. § 4.71a .

The evidence demonstrates painful motion of the left shoulder in the record on appeal.  The Veteran reported left shoulder pain at the September 2008 separation examination from service and at the November 2008 VA primary care evaluation.  X-ray studies at the November 2008 evaluation were interpreted to show minimal degenerative changes at the left acromioclavicular joint.  On neither occasion were ranges of motion tested.  The Veteran has not separately provided an assessment of his left shoulder range of motion.  However, the Board has considered whether there is any additional functional loss not contemplated in the currently assigned rating.  Factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. §§ 4.40, 4.45.  Although the record shows that the Veteran has painful motion in the left shoulder, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  

Nevertheless, 38 C.F.R. § 4.59 regarding painful motion provides that the intent of the schedule is "to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  This provision applies to the Veteran's left shoulder degenerative changes.  His statements of a painful left shoulder joint are credible as he on multiple occasions indicated to medical examiners that his left shoulder disability was manifested by painful motion.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Therefore, the Board concludes that a 10 percent rating is warranted as the Veteran's left shoulder is rated under Diagnostic Code 5003 based on degenerative arthritis established by the November 2008 VA x-ray and a 10 percent rating is the minimum rating available under that Diagnostic Code when limitation of motion of a joint is noncompensable under an appropriate diagnostic code but is confirmed by painful motion.  See also, VAOGCPREC 9-98 (Aug. 14, 1998).  The minimum 20 percent rating under Diagnostic Code 5201 is inapplicable, however.   There are no range of motion findings of the left shoulder documented in the record to warrant a determination as to whether the evidence more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 5201 for limitation of motion of the arm in conjunction with 38 C.F.R. § 4.59.  Thus, considering the medical and lay evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 10 percent rating for the left shoulder disability are approximated for the entire appeal period based on functional impairment due to pain on motion.  38 C.F.R. § 3.102.  



The Board has considered whether other Diagnostic Codes are applicable in the instant case.  Ankylosis of the minor scapulohumeral articulation is rated under Diagnostic Code 5200.  Diagnostic Code 5202 provides ratings when there is malunion, fibrous union, nonunion, or recurrent dislocation of the humerus.  
Diagnostic Code 5203 provides ratings for malunion or nonunion of the clavicle or scapula.  The record does not show, and the Veteran does not allege, that he has ankylosis or recurrent dislocation of the shoulder joint.  The record does not show, and the Veteran does not allege, that he ever experienced a fracture of the humerus, clavicle or scapula such that malunion, fibrous union, or nonunion might result.  Thus these Diagnostic Codes are not applicable to the current case. 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected left shoulder disability.  The Board finds that the Veteran's service-connected left shoulder disability is manifested by painful motion.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. As such, referral for extraschedular consideration is not warranted.  
38 C.F.R. § 3.321(b)(1).


ORDER

An initial 10 percent rating is granted for left shoulder degenerative changes for the entire appeal period, subject to the regulations governing payment of monetary awards.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


